Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-13, 16 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheider (US Pub App 2008/0086989).

Regarding claim 1, Sheider discloses a method for moving solid material, comprising: 
pulling air and solid material through a tube (16/18) and into a tank (10) (Fig.1), wherein the tank has a vacuum pressure (Para.10); 
conveying material with an internal conveyor (34) to a discharge end of the tank (Fig.1),  wherein the internal conveyor is situated entirely within the tank (Fig.1) (Para.18) at the vacuum pressure (Para.10); 
transferring material from the discharge end to a first end of an external conveyor (38) (Para.20), the external conveyor situated entirely outside the tank (Fig.1); and 
moving material away from the tank with the external conveyor (Fig.1) (Para.20).

Regarding claim 2, Sheider further discloses each of the steps occur simultaneously with each of the other steps (Para.22) (Fig.1).

Regarding claim 3, Sheider further discloses the step of conveying material with an internal conveyor occurs after ceasing the step of pulling air and solid material through a tube and into the tank (Para.20).

Regarding claim 4, Sheider further discloses the step of transferring material from the discharge end to the external conveyor occurs after ceasing the step of pulling air and solid material through the tube and into the tank (Para.20).

Regarding claim 5, Sheider further discloses the internal conveyor is an auger (Para.20).

Regarding claim 8, Sheider further discloses: releasing the material at a second end of the external conveyor (Para.20).

Regarding claim 9, Sheider further discloses the external conveyor is an auger (Para.20).

Regarding claim 10, Sheider further discloses the internal conveyor is an auger (Para.20).

Regarding claim 11, Sheider further discloses: 
the step of pulling air and solid material through the tube comprises: 
placing an open end of the tube proximate a solid material to be removed (Fig.17); 
actuating a blower in communication with the tube (Para.10);  
forcing the air through the tube and out of the tank through the blower (Para.23); and 
filtering the tank such that the solid material remains within the tank (Para.22).

Regarding claim 12, Sheider further discloses the tank comprises downwardly converging sidewalls and in which the internal conveyor is disposed between the downwardly converging sidewalls (Fig.1).

Regarding claim 13 Sheider discloses a method of handling spoils comprising: 
operating a blower (Para.10) to pull air and spoils from an excavation site into a tank (Para.20) (Fig.1); 
operating an internal conveyor (34) to move spoils to a discharge end of the tank (Para.20) (Fig.1), wherein the entire internal conveyor is disposed within the tank (Fig.1) at vacuum pressure (Para.10); and 
operating an external conveyor (38) to convey spoils away from the discharge end of the tank, wherein the entire external conveyor is disposed outside the tank (Para.20).

Regarding claim 16, Sheider further discloses removing air from the tank with the blower (Para.10); and cleaning the removed air (Para.22).

Regarding claim 20, Sheider further discloses the steps are performed simultaneously (Para.22) (Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Sheider (US Pub App 2008/0086989) in view of DeMarco (US Pub App 2007/0234906).

Regarding claim 6, Sheider does not further specifically disclose the step of transferring material from the discharge end to the external conveyor comprises: opening a ground-facing door at the discharge end, the door situated between the material within the tank and an end of the external conveyor.
DeMarco teaches a composite silencer base for a vacuum loader with downwardly inclined frustoconical portion 25 of the hopper 16 may have a discharge door 26, a cutoff gate 27, and a rotary airlock valve 28 operatively connected to and controlled by a motor 29 (Para.25) (Fig.1) comprising a discharge conveyor (17, Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Sheider in view of DeMarco to include a ground-facing door at the discharge end in order to further prevent contamination.

Regarding claim 7, Sheider does not further specifically disclose the step of transferring material from the discharge end to the external conveyor comprises: rotating an element in an airlock to provide metered release of material from the tank to the external conveyor.
DeMarco teaches a composite silencer base for a vacuum loader with downwardly inclined frustoconical portion 25 of the hopper 16 may have a discharge door 26, a cutoff gate 27, and a rotary airlock valve 28 operatively connected to and controlled by a motor 29 (Para.25) (Fig.1) comprising a discharge conveyor (17, Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Sheider in view of DeMarco to include rotating an element in an airlock to provide metered release of material from the tank to the external conveyor in order to further overloading of the external conveyor.

Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Sheider (US Pub App 2008/0086989) in view of Nobel et al (US Pub App 2007/0163859).

Regarding claims 14-15, Sheider does not further specifically disclose: maintaining a ground-facing door disposed at the discharge end of the tank and above the external conveyor in an open state in which the ground-facing door is maintained in an open state while the blower is operated.
Nobel taches an auger airlock assembly and end dump housing wherein a blower or fan to create a source of negative pressure for forming a suction air stream that draws particulate or granular materials through a hose into the loader for subsequent transfer, via an auger assembly, to a location remote of the loader
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Sheider in view of DeMarco to include a ground-facing door disposed at the discharge end of the tank and above the external conveyor in an open state in which the ground-facing door is maintained in an open state while the blower is operated in order to limit the opportunity for outside air to enter the airlock assembly during the discharge of materials.

Claims 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Sheider (US Pub App 2008/0086989) in view of Pino Jr (US 10,851,517).

Regarding claim 17, Sheider does not further specifically disclose placing an end of the external conveyor above a dump container; such that spoils conveyed away from the discharge end of the tank are deposited in the dump container when they reach the end of the external conveyor.
Pino Jr teaches a multifuctional reel carrier-vac-spoil material handling container and method of trenching including depositing into a dump container (200) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Sheider in view of Pino Jr to include placing an end of the external conveyor above a dump container; such that spoils conveyed away from the discharge end of the tank are deposited in the dump container when they reach the end of the external conveyor in order to properly dispose of the debris.

Regarding claim 18, Sheider does not further specifically disclose with a microtrenching machine, removing spoils from a trench.
Pino Jr teaches a multifuctional reel carrier-vac-spoil material handling container and method of trenching including removing spoils from a trench (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Sheider in view of Pino Jr to include placing an end of the external conveyor above a dump container; such that spoils conveyed away from the discharge end of the tank are deposited in the dump container when they reach the end of the external conveyor in order to reach underneath the debris and to expand the capacity of the system.

Regarding claim 19, Sheider does not further specifically disclose placing an end of the external conveyor above the dump container such that spoils conveyed away from the discharge end of the tank are deposited in the dump container when they reach the end of the external conveyor.
Pino Jr teaches a multifuctional reel carrier-vac-spoil material handling container and method of trenching including depositing into a dump container (200) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Sheider in view of Pino Jr to include placing an end of the external conveyor above a dump container; such that spoils conveyed away from the discharge end of the tank are deposited in the dump container when they reach the end of the external conveyor in order to properly dispose of the debris.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shaddock, DeMarco, Dunham, Nelson and Krisko further disclose elements of a method for moving solid material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652